DISMISS and Opinion Filed August 10, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00420-CV

                    TRACY LYNNEE HENDRICKS, Appellant
                                  V.
                  THE KONTOUR AT KESSLER PARK, Appellee

                  On Appeal from the County Court at Law No. 4
                              Dallas County, Texas
                      Trial Court Cause No. CC-20-05095-D

                          MEMORANDUM OPINION
                  Before Justices Osborne, Pedersen, III, and Nowell
                           Opinion by Justice Pedersen, III
      We questioned our jurisdiction over this appeal because it appeared

appellant’s notice of appeal was untimely. Because appellant filed the notice of

appeal within the grace period, we instructed her to file an extension motion and

cautioned her that failure to comply may result in dismissal of the appeal without

further notice.

      When a party does not file a post-judgment motion extending the appellate

timetable, a notice of appeal is due thirty days or, with an extension motion, fifteen

days after the due date. See TEX. R. APP. P. 26.1; 26.3. Without a timely filed notice

of appeal, this Court lacks jurisdiction.     See Brashear v. Victoria Gardens of
McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on

reh’g) (timely filing of notice of appeal jurisdictional).

      The trial court signed the judgment on April 21, 2021. Appellant did not file

a post-judgment motion extending the appellate timetable. Accordingly, the notice

of appeal was due on May 21, 2021 or, with an extension motion, June 7, 2021. See

id. 26.1, 26.3, 4.1(a). Although appellant filed a notice of appeal on June 7, 2021,

she has failed to file the required extension motion so as to invoke our jurisdiction

over the appeal.

      We dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                             /Bill Pedersen, III//
210420f.p05                                  BILL PEDERSEN, III
                                             JUSTICE




                                          –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

TRACY LYNNEE HENDRICKS,                      On Appeal from the County Court at
Appellant                                    Law No. 4, Dallas County, Texas
                                             Trial Court Cause No. CC-20-05095-
No. 05-21-00420-CV          V.               D.
                                             Opinion delivered by Justice
THE KONTOUR AT KESSLER                       Pedersen, III. Justices Osborne and
PARK, Appellee                               Nowell participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 10th day of August, 2021.




                                       –3–